               UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WISCONSIN


GREGORY ALAN URBANEK,

                        Plaintiff-Appellant,

v.                                             Case No. 18-cv-201-bbc


NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                        Defendant-Appellee.



                            NOTICE OF APPEAL




      Notice is hereby given that Gregory Alan Urbanek, by his attorney,

Dana W. Duncan, Duncan Disability Law, S.C. plaintiff in the above named

case, hereby appeals to the United States Court of Appeals for the Seventh

Circuit, an order dated January 4, 2019 and the judgment dated January 4,

2019 by Federal District Judge Barbara B. Crabb which affirmed the decision

of the Defendant, Nancy Berryhill, Commissioner of Social Security,

denying plaintiff’s application for disability insurance benefits under 42

U.S.C. §§ 216(i) and 223.

      Dated this 4th day of March 2019.
DUNCAN DISABILITY LAW, S.C.
Attorneys for the Plaintiff

/s/ Dana W. Duncan
Dana W. Duncan
State Bar I.D. No.
01008917 555 Birch St
Nekoosa, WI 54457
(715) 423-4000
